Filed 11/20/19 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                              2019 ND 265

State of North Dakota,                               Plaintiff and Appellee
     v.
William Joseph Wallace,                           Defendant and Appellant



                              No. 20190149

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Richard L. Hagar, Judge.

AFFIRMED.

Per Curiam.

Rozanna C. Larson, State’s Attorney, Minot, ND, for plaintiff and appellee;
submitted on brief.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                               State v. Wallace
                                No. 20190149

Per Curiam.

[¶1] William Wallace appeals from a criminal judgment after a jury found
him guilty of luring a minor by computer or other electronic device. Wallace
argues the district court erred in denying his motion for acquittal under
N.D.R.Crim.P. 29, based on insufficiency of the evidence. “Before granting a
motion for acquittal, the court must find the evidence is insufficient to sustain
a conviction.” State v. Gunn, 2018 ND 95, ¶ 6, 909 N.W.2d 701, cert. denied,
139 S. Ct. 231, 202 L. Ed. 2d 128 (2018). A district court abuses its discretion in
denying a motion under N.D.R.Crim.P. 29 if the evidence is insufficient to
sustain a conviction. State v. Gonzalez, 2000 ND 32, ¶ 20, 606 N.W.2d 873. “In
reviewing challenges to the sufficiency of the evidence on appeal, the defendant
‘bears the burden of showing the evidence reveals no reasonable inference of
guilt when viewed in the light most favorable to the verdict.’” State v. Rai,
2019 ND 71, ¶ 13, 924 N.W.2d 410. The district court did not abuse its
discretion because viewing the evidence in the light most favorable to the
verdict, we conclude sufficient evidence exists that could allow a jury to draw
a reasonable inference in favor of conviction. We summarily affirm under
N.D.R.App.P.35.1(a)(3),(4).

[¶2] Gerald W. VandeWalle, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte
     Jon J. Jensen




                                       1